                                                                                                                                    Case 8:19-cv-01418-DOC-ADS Document 164 Filed 02/24/21 Page 1 of 3 Page ID #:2251



                                                                                                                                        1    MITCHELL B. GREENBERG (SBN 114878)
                                                                                                                                             mgreenberg@abbeylaw.com
                                                                                                                                        2    MICHAEL R. WANSER (SBN 283822)
                                                                                                                                             mwanser@abbeylaw.com
                                                                                                                                        3    ABBEY, WEITZENBERG, WARREN &
                                                                                                                                             EMERY, P.C.
                                                                                                                                        4    100 Stony Point Road, Suite 200
                                                                                                                                             P.O. Box 1566
                                                                                                                                        5    Santa Rosa, CA 95402-1566
                                                                                                                                             Telephone: 707-542-5050
                                                                                                                                        6    Facsimile: 707-542-2589
                                                                                                                                        7    Attorneys for Cross-Defendant
                                                                                                                                             POPPY BANK, a California corporation
                                                                                                                                        8
                                                                                                                                        9                       UNITED STATES DISTRICT COURT
                                                                                                                                       10                      CENTRAL DISTRICT OF CALIFORNIA
                                                        100 Stony Point Road, Suite 200, P.O. Box 1566, Santa Rosa, CA 95402-1566




                                                                                                                                       11                                   SOUTHERN DIVISION
                                                                                                                                       12    TESORO REFINING &                       Case No. 8:19-cv-01418 DOC(ADSx)
                                                                  Telephone: (707) 542-5050 Facsimile (707) 542-2589




                                                                                                                                             MARKETING COMPANY, LLC, a
                                                                                                                                       13    Delaware limited liability company,     Hon. David O. Carter
              P.C.
A B B E Y , W E I T Z E N B E R G , W A R R E N & E M E RY




                                                                                                                                       14                      Plaintiff,
                                                                                                                                                                                     FINAL JUDGMENT [155]
                                                                                                                                       15          v.
                                                                                                                                                                                     Date: March 1, 2021
                                                                                                                                       16    S&S FUEL, INC., a California            Time: 8:30 a.m.
                                                                                                                                             Corporation, SUKHDEV SINGH,             Ctrm: 9D
                                                                                                                                       17    individually and on behalf of his
                                                                                                                                             marital community, L’INC
                                                                                                                                       18    D’ALINE Corporation, a California
                                                                                                                                             corporation, ZAAL JOHN
                                                                                                                                       19    HADDADIN, an individual, and
                                                                                                                                             DOES 1-10, inclusive;
                                                                                                                                       20
                                                                                                                                                             Defendants.
                                                                                                                                       21    _____________________________
                                                                                                                                             _
                                                                                                                                       22    S&S FUEL, INC., a California
                                                                                                                                             Corporation, SUKHDEV SINGH, an
                                                                                                                                       23    individual,
                                                                                                                                       24                      Cross Claimants,
                                                                                                                                       25          v.
                                                                                                                                       26    L’INC D’ALINE Corporation, a
                                                                                                                                             California corporation, ZAAL JOHN
                                                                                                                                       27    HADDADIN, an individual, POPPY
                                                                                                                                             BANK, a California Corporation,
                                                                                                                                       28    and ROES 1-10, inclusive,
                                                                                                                                                                                     -1-
                                                                                                                                                                                FINAL JUDGMENT
                                                                                                                                    Case 8:19-cv-01418-DOC-ADS Document 164 Filed 02/24/21 Page 2 of 3 Page ID #:2252



                                                                                                                                        1                        Cross Defendants.
                                                                                                                                        2
                                                                                                                                        3         Cross-Claimants S & S Fuel, Inc. (“S&S”) and Sukhdev Singh (“Singh”)
                                                                                                                                        4   brought Cross Claims in this action against Cross-Defendant Poppy Bank in Docket
                                                                                                                                        5   #17 alleging intentional misrepresentation, equitable indemnity and declaratory
                                                                                                                                        6   relief causes of action.
                                                                                                                                        7         On September 25, 2019 the Court entered an Order Compelling Arbitration
                                                                                                                                        8   and Dismissing Cross-Claim Without Prejudice (Docket #36). After the matter was
                                                                                                                                        9   sent to arbitration, additional claims on behalf of S & S and Singh, and against Poppy
                                                                                                                                       10   Bank, were added by the arbitrator, which included intentional interference with
                                                        100 Stony Point Road, Suite 200, P.O. Box 1566, Santa Rosa, CA 95402-1566




                                                                                                                                       11   contract and actual fraud (Civil Code Section 1572) (“Additional Claims”).
                                                                                                                                       12         On January 6, 2021, the Arbitrator, the Honorable Stephen J. Sundvold, ret.,
                                                                  Telephone: (707) 542-5050 Facsimile (707) 542-2589




                                                                                                                                       13   issued his Corrected Final Arbitration Award (“Final Award”). The Final Award
              P.C.
A B B E Y , W E I T Z E N B E R G , W A R R E N & E M E RY




                                                                                                                                       14   determined that (1) Poppy Bank bears no liability to S & S or to Singh for any of the
                                                                                                                                       15   Cross Claims stated in this action, nor for any of the Additional Claims and (2)
                                                                                                                                       16   Poppy Bank is entitled to attorney fees in the amount of $108,203.48, costs in the
                                                                                                                                       17   amount of $2,500 and JAMS fees in the amount of $8,642.76.
                                                                                                                                       18         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Final
                                                                                                                                       19   Judgment shall be entered in favor of Poppy Bank and against S & S and Singh
                                                                                                                                       20   pursuant to Federal Rule of Civil Procedure 58(a) on the grounds set forth in the
                                                                                                                                       21   Final Award.
                                                                                                                                       22         IT IS FURTHER HEREBY ORDERED, ADJUDGED AND DECREED
                                                                                                                                       23   that S & S and Singh are, jointly and severally liable to Poppy Bank for (1) attorney
                                                                                                                                       24   fees in the amount of ONE HUNDRED EIGHT THOUSAND TWO HUNDRED
                                                                                                                                       25   THREE DOLLARS AND FORTY-EIGHT CENTS ($108,203.48), (2) costs in the
                                                                                                                                       26   amount of TWO THOUSAND FIVE HUNDRED DOLLARS ($2,500) and (3)
                                                                                                                                       27   JAMS fees in the amount of EIGHT THOUSAND SIX HUNDRED FORTY-TWO
                                                                                                                                       28   DOLLARS AND SEVENTY-SIX CENTS ($8,642.76).
                                                                                                                                                                        -2-
                                                                                                                                                                                FINAL JUDGMENT
                                                                                                                                    Case 8:19-cv-01418-DOC-ADS Document 164 Filed 02/24/21 Page 3 of 3 Page ID #:2253



                                                                                                                                        1         IT IS FURTHER ORDERED that this Court retains jurisdiction of this
                                                                                                                                        2   matter for purposes of construction, modification and enforcement of this Final
                                                                                                                                        3   Judgment.
                                                                                                                                        4         This document constitutes a final judgment and separate document for
                                                                                                                                        5   purposes of Federal Rule of Civil Procedure 58(a).
                                                                                                                                        6
                                                                                                                                        7         Dated: February 24
                                                                                                                                                         _____________, 2021              ____________________________
                                                                                                                                        8                                                 The Honorable David O. Carter
                                                                                                                                        9
                                                                                                                                       10
                                                        100 Stony Point Road, Suite 200, P.O. Box 1566, Santa Rosa, CA 95402-1566




                                                                                                                                       11
                                                                                                                                       12
                                                                  Telephone: (707) 542-5050 Facsimile (707) 542-2589




                                                                                                                                       13
              P.C.
A B B E Y , W E I T Z E N B E R G , W A R R E N & E M E RY




                                                                                                                                       14
                                                                                                                                       15
                                                                                                                                       16
                                                                                                                                       17
                                                                                                                                       18
                                                                                                                                       19
                                                                                                                                       20
                                                                                                                                       21
                                                                                                                                       22
                                                                                                                                       23
                                                                                                                                       24
                                                                                                                                       25
                                                                                                                                       26
                                                                                                                                       27
                                                                                                                                       28
                                                                                                                                                                                    -3-
                                                                                                                                                                              FINAL JUDGMENT
